Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-5 and 7-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein each of the plurality of 3-D antenna cells comprises a raised antenna patch with a plurality of projections, wherein the raised antenna patch comprises a top plate, wherein the top plate includes the plurality of projections and a plurality of supporting legs, wherein at least a relief cut is provided between one of the plurality of projections and one of the plurality of supporting legs, and wherein a packaged circuitry of the plurality of packaged circuitry is electrically connected with the plurality of projections of the plurality of 3-D antenna cells.” 
Claims 2-5 and 7-12 depend therefrom.
Regarding independent claim 13, patentability exists, at least in part, with the claimed features of “wherein the plurality of holes in the PCB is embedded with a heat sink, wherein each of the plurality of 3-D antenna cells comprises a raised antenna patch with a plurality of projections, and wherein a packaged circuitry of the plurality of packaged circuitry is electrically connected with the plurality of projections of the plurality of 3-D antenna cells.”
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of “wherein the plurality of holes in the PCB is embedded with a heat sink, wherein a top PCB surface of the PCB and a plurality of portions of the heat sink within the plurality of holes form a mounting surface on which the antenna module is mounted on the PCB, wherein each of the plurality of 3-D antenna cells comprises a raised antenna patch with a plurality of projections, and wherein a packaged circuitry of the plurality of packaged circuitry is electrically connected with the plurality of projections of the plurality of 3-D antenna cells.”
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845